NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

SI~IIKIK T. JOHNSON,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3096

n

Petiti0n for review of the Merit Systems Protection
Board in case no. PH315H1 10386-1-1.

ON MOTION

ORDER

The Department of Defense moves to reception to name
the Merit Systems Protection Board as respondent and for
an extension of time for the Board to file its brief.

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,

JOHNSON V. MSPB 2

the Board dismissed Johnson’s appeal for lack of jurisdic-
ti0n. Thus, the Board is the proper respondent in this
petition for review.

Accordingly,
lT IS ORDERED THATZ
The motions are granted The revised official caption

is reflected above. The Board should calculate its brief
due date from the date of filing of this order.

FOR THE CoURT

 0 6  /s/ Jan Horhaly
Date J an H0rbaly

Clerk

v

cc: Shikik T. Johnson
Robert C. Bigler, Esq.
Lindsey Schreckengost, Esq.

321 “~S~.a“§§él’§"?z’.srr:°“

JUN 06 ZUlf
JANHURBAI.Y
CUERK